DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 25-32 and 41-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 44, Hoenig (US 2009/0012515) in view of Schomacker (US 2013/0218243) does not teach “wherein the treatment comprises at least three treatment steps; wherein in a first treatment step the diseased tissue portion is irradiated in 4 irradiation intervals between 1 ms and 50 ms each, with an electromagnetic radiation or a spectral range between 400 nm and 1100 nm, with an intensity between 1.0 J/cm2 and 40.0 J/cm2 each, wherein a treatment pause of between 1 ms and 50 ms is respected between the irradiation intervals, and wherein simultaneously or subsequently the diseased tissue portion is irradiated during at least one irradiation interval between 0.1 seconds and 3.0 seconds, at a constant frequency between 0.1 MHz and 50.0 MHz, with an intensity between 10.0 J/cm3 and 50.0 J/cm3, wherein in a second treatment step the diseased tissue portion is treated in 4 irradiation intervals between 1 ms and 50 ms each, with an electromagnetic radiation or a spectral range between 560 nm and 1100 nm, with an intensity between 1.0 J/cm2 and 40.0 J/cm2 each, wherein a treatment pause of between 1 ms and 50 ms is respected between the irradiation intervals, and wherein simultaneously or subsequently the diseased tissue portion is irradiated during at least one irradiation interval between 0.1 seconds and 3.0 seconds, at a constant frequency between 0.1 MHz and 50.0 MHz, with an intensity between 10.0 J/cm3 and 50.0 J/cm3; and wherein in a third treatment step the diseased tissue portion is treated in 4 irradiation intervals between 1 ms and 50 ms each, with an electromagnetic radiation for a spectral range between 690 nm and 1100 nm, with an intensity between 1.0 J/cm2 and 40.0 J/cm2 each, wherein a treatment pause of 6between 1 ms and 50 ms is respected between the irradiation intervals, and wherein simultaneously or subsequently the diseased tissue portion is irradiated during at least one irradiation interval between 0.1 seconds and 3.0 seconds, at a constant frequency between 0.1 MHz and 50.0 MHz, with an intensity between 10.0 J/cm3 and 50.0 J/cm3”.
The claimed first, second, and third treatment steps comprising 4 irradiation intervals of light waves with varying parameters (J/cm2 alludes to irradiation via intense pulsed light [IPL] module, as explained by Applicant in Remarks filed 02/06/2020, pg. 6-7), followed by or subsequently with at least one irradiation interval of radio waves with varying parameters (J/cm3 alludes to irradiation via radio wave module, as explained by Applicant in Remarks filed 02/06/2020, pg. 6-7) as shown above are not suggested in the prior art and thus claim 44 as a whole is novel and non-obvious. 
Regarding claim 45, Hoenig in view of Schomacker does not teach a method for treatment of hidradenitis suppurativa or abscesses, wherein the diseased tissue portion resulting from hidradenitis suppurativa or at least one abscess is irradiated at a variable frequency between 0.1 MHz and 50.0 MHz or at least one constant frequency between 0.1 MHz and 50.0 MHz, with an adjustable variable intensity between 4.0 J/cm3 and 50.0 J/cm3 or with at least one adjustable constant intensity between 4.0 J/cm3 and 50.0 J/cm3.
Although Schomacker does teach such radio wave irradiation treatment parameters, Schomacker does not suggest the treatment of hidradenitis suppurativa or abscesses but rather suggests treatment of acne (see rejection of claim 24 in previous non-final rejection mailed 04/26/2022, pg. 5-7). As such, it would not have been obvious to modify Hoenig to treat hidradenitis suppurativa or abscesses with these radio wave parameters, and thus claim 45 as a whole is novel and non-obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Connors et al. (US 2005/0049658) discloses a system and method for heating skin using light to provide tissue treatment;
Khen et al. (US 2014/0052029) discloses an apparatus, tip, and method for treating tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                     

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792